     Case 2:21-cv-07549-SVW-ADS Document 1 Filed 09/21/21 Page 1 of 12 Page ID #:1



     SO. CAL. EQUAL ACCESS GROUP
 1   Jason J. Kim (SBN 190246)
     Jason Yoon (SBN 306137)
 2   101 S. Western Ave., Second Floor
     Los Angeles, CA 90004
 3   Telephone: (213) 252-8008
     Facsimile: (213) 252-8009
 4   scalequalaccess@yahoo.com
 5   Attorneys for Plaintiff
     LARRY DUNN
 6
 7
                                UNITED STATES DISTRICT COURT
 8
                               CENTRAL DISTRICT OF CALIFORNIA
 9
10                                              Case No.:
     LARRY DUNN,
11                Plaintiff,                    COMPLAINT FOR INJUNCTIVE
                                                RELIEF AND DAMAGES FOR DENIAL
12         vs.                                  OF CIVIL RIGHTS OF A DISABLED
                                                PERSON IN VIOLATIONS OF
13
                                                1. AMERICANS WITH DISABILITIES;
14
     KENK, INC. D/B/A CLOVERFIELD               2. CALIFORNIA’S UNRUH CIVIL
15   SHELL; KHALIL KHOURY; DOES 1 to            RIGHTS ACT;
16   10,                                        3. CALIFORNIA’S DISABLED
                  Defendants.                   PERSONS ACT;
17
                                                4. CALIFORNIA HEALTH & SAFETY
18                                              CODE;
19                                              5. NEGLIGENCE
20
21
22
23
24
25
           Plaintiff LARRY DUNN (“Plaintiff”) complains of Defendants KENK, INC.
26
     D/B/A CLOVERFIELD SHELL; KHALIL KHOURY; and DOES 1 to 10
27
     (“Defendants”) and alleges as follows:
28
     \\\


                                         COMPLAINT - 1
     Case 2:21-cv-07549-SVW-ADS Document 1 Filed 09/21/21 Page 2 of 12 Page ID #:2




 1                                             PARTIES
 2           1.    Plaintiff is a California resident with a physical disability. Plaintiff is
 3   diagnosed with a quadriplegia C4-C5. Plaintiff requires the use of a wheelchair at all
 4   times when traveling in public.
 5           2.    Defendants are, or were at the time of the incident, the real property owners,
 6   business operators, lessors and/or lessees of the real property for SHELL GAS STATION
 7   & FOOD MART (“Business”) located at or about 1802 Cloverfield Blvd., Santa Monica,
 8   California.
 9           3.    The true names and capacities, whether individual, corporate, associate or
10   otherwise of Defendant DOES 1 through 10, and each of them, are unknown to Plaintiff,
11   who therefore sues said Defendants by such fictitious names. Plaintiff will ask leave of
12   Court to amend this Complaint when the true names and capacities have been
13   ascertained. Plaintiff is informed and believes and, based thereon, alleges that each such
14   fictitiously named Defendants are responsible in some manner, and therefore, liable to
15   Plaintiff for the acts herein alleged.
16           4.    Plaintiff is informed and believes, and thereon alleges that, at all relevant
17   times, each of the Defendants was the agent, employee, or alter-ego of each of the other
18   Defendants, and/or was acting in concert with each of the other Defendants, and in doing
19   the things alleged herein was acting with the knowledge and consent of the other
20   Defendants and within the course and scope of such agency or employment relationship.
21           5.    Whenever and wherever reference is made in this Complaint to any act or
22   failure to act by a defendant or Defendants, such allegations and references shall also be
23   deemed to mean the acts and failures to act of each Defendant acting individually, jointly
24   and severally.
25                                 JURISDICTION AND VENUE
26           6.    The Court has jurisdiction of this action pursuant to 28 USC §§ 1331 and
27   1343 for violation of the Americans with Disabilities Act of 1990, (42 USC §12101, et
28   seq.)



                                              COMPLAINT - 2
     Case 2:21-cv-07549-SVW-ADS Document 1 Filed 09/21/21 Page 3 of 12 Page ID #:3




 1         7.     Pursuant to pendant jurisdiction, attendant and related causes of action,
 2   arising from the same nucleus of operating facts, are also brought under California law,
 3   including, but not limited to, violations of California Civil Code §§51, 51.5, 52(a), 52.1,
 4   54, 54., 54.3 and 55.
 5         8.     Plaintiff’s claims are authorized by 28 USC §§ 2201 and 2202.
 6         9.     Venue is proper in this court pursuant to 28 USC §1391(b). The real
 7   property which is the subject of this action is located in this district, Los Angeles County,
 8   California, and that all actions complained of herein take place in this district.
 9                                  FACTUAL ALLEGATIONS
10         10.    In or about July of 2021, Plaintiff went to the Business. In or about August
11   of 2021, Plaintiff revisited the Business.
12         11.    The Business is a gas station and food mart business establishment, open to
13   the public, and is a place of public accommodation and affects commerce through its
14   operation. Defendants provide parking spaces for customers.
15         12.    While attempting to enter the Business during each visit, Plaintiff personally
16   encountered a number of barriers that interfered with his ability to use and enjoy the
17   goods, services, privileges, and accommodations offered at the Business.
18         13.    To the extent of Plaintiff’s personal knowledge, the barriers at the Business
19   included, but were not limited to, the following:
20                a.     Defendants failed to comply with the federal and state standards for
21                       the parking space designated for persons with disabilities. Defendants
22                       failed to provide proper van accessible space designated for the
23                       persons with disabilities.
24                b.     Defendants failed to maintain the parking space designated for
25                       persons with disabilities to comply with the federal and state
26                       standards. Defendants failed to paint the ground as required.
27
28




                                            COMPLAINT - 3
     Case 2:21-cv-07549-SVW-ADS Document 1 Filed 09/21/21 Page 4 of 12 Page ID #:4




 1                c.     Defendants failed to comply with the federal and state standards for
 2                       the parking space designated for persons with disabilities. Defendants
 3                       failed to provide a proper ramp for persons with disabilities.
 4                d.     Defendant failed to maintain the parking space designated for persons
 5                       with disabilities to comply with the federal and state standards.
 6                       Defendants failed to provide the access aisles with level surface
 7                       slopes.
 8         14.    These barriers and conditions denied Plaintiff the full and equal access to the
 9   Business and caused him difficulty and frustration. Plaintiff wishes to return and
10   patronize the Business, however, Plaintiff is deterred from visiting the Business because
11   his knowledge of these violations prevents him from returning until the barriers are
12   removed.
13         15.    Based on the violations, Plaintiff alleges, on information and belief, that
14   there are additional barriers to accessibility at the Business after further site inspection.
15   Plaintiff seeks to have all barriers related to his disability remedied. See Doran v. 7-
16   Eleven, Inc. 524 F.3d 1034 (9th Cir. 2008).
17         16.    In addition, Plaintiff alleges, on information and belief, that Defendants
18   knew that particular barriers render the Business inaccessible, violate state and federal
19   law, and interfere with access for the physically disabled.
20         17.    At all relevant times, Defendants had and still have control and dominion
21   over the conditions at this location and had and still have the financial resources to
22   remove these barriers without much difficulty or expenses to make the Business
23   accessible to the physically disabled in compliance with ADDAG and Title 24
24   regulations. Defendants have not removed such barriers and have not modified the
25   Business to conform to accessibility regulations.
26   \\\
27   \\\
28   \\\



                                            COMPLAINT - 4
     Case 2:21-cv-07549-SVW-ADS Document 1 Filed 09/21/21 Page 5 of 12 Page ID #:5




 1                                   FIRST CAUSE OF ACTION
 2       VIOLATION OF THE AMERICANS WITH DISABILITIES ACT OF 1990
 3         18.    Plaintiff incorporates by reference each of the allegations in all prior
 4   paragraphs in this complaint.
 5         19.    Under the Americans with Disabilities Act of 1990 (“ADA”), no individual
 6   shall be discriminated against on the basis of disability in the full and equal enjoyment of
 7   the goods, services, facilities, privileges, advantages, or accommodations of any place of
 8   public accommodation by any person who owns, leases, or leases to, or operates a place
 9   of public accommodation. See 42 U.S.C. § 12182(a).
10         20.    Discrimination, inter alia, includes:
11                a.    A failure to make reasonable modification in policies, practices, or
12                      procedures, when such modifications are necessary to afford such
13                      goods, services, facilities, privileges, advantages, or accommodations
14                      to individuals with disabilities, unless the entity can demonstrate that
15                      making such modifications would fundamentally alter the nature of
16                      such goods, services, facilities, privileges, advantages, or
17                      accommodations. 42 U.S.C. § 12182(b)(2)(A)(ii).
18                b.    A failure to take such steps as may be necessary to ensure that no
19                      individual with a disability is excluded, denied services, segregated or
20                      otherwise treated differently than other individuals because of the
21                      absence of auxiliary aids and services, unless the entity can
22                      demonstrate that taking such steps would fundamentally alter the
23                      nature of the good, service, facility, privilege, advantage, or
24                      accommodation being offered or would result in an undue burden. 42
25                      U.S.C. § 12182(b)(2)(A)(iii).
26                c.    A failure to remove architectural barriers, and communication barriers
27                      that are structural in nature, in existing facilities, and transportation
28                      barriers in existing vehicles and rail passenger cars used by an



                                           COMPLAINT - 5
     Case 2:21-cv-07549-SVW-ADS Document 1 Filed 09/21/21 Page 6 of 12 Page ID #:6




 1                      establishment for transporting individuals (not including barriers that
 2                      can only be removed through the retrofitting of vehicles or rail
 3                      passenger cars by the installation of a hydraulic or other lift), where
 4                      such removal is readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv).
 5                d.    A failure to make alterations in such a manner that, to the maximum
 6                      extent feasible, the altered portions of the facility are readily
 7                      accessible to and usable by individuals with disabilities, including
 8                      individuals who use wheelchairs or to ensure that, to the maximum
 9                      extent feasible, the path of travel to the altered area and the
10                      bathrooms, telephones, and drinking fountains serving the altered
11                      area, are readily accessible to and usable by individuals with
12                      disabilities where such alterations to the path or travel or the
13                      bathrooms, telephones, and drinking fountains serving the altered
14                      area are not disproportionate to the overall alterations in terms of cost
15                      and scope. 42 U.S.C. § 12183(a)(2).
16         21.    The surface of each accessible car and van space shall have surface
17   identification complying with either of the following options: The outline of a profile
18   view of a wheel chair with occupant in white on a blue background a minimum 36” wide
19   by 36” high (914 mm x 914 mm). The centerline of the profile view shall be a maximum
20   of 6 inches (152 mm) from the centerline of the parking space, its sides parallel to the
21   length of the parking space and its lower side or corner aligned with the end of the
22   parking space length or by outlining or painting the parking space in blue and outlining
23   on the ground in white or a suitable contrasting color a profile view of a wheel chair with
24   occupant. See CBC § 11B-502.6.4, et seq.
25         22.    For the parking spaces, access aisles shall be marked with a blue painted
26   borderline around their perimeter. The area within the blue borderlines shall be marked
27   with hatched lines a maximum of 36 inches (914 mm) on center in a color contrasting
28   with that of the aisle surface, preferably blue or white. The words "NO PARKING" shall



                                           COMPLAINT - 6
     Case 2:21-cv-07549-SVW-ADS Document 1 Filed 09/21/21 Page 7 of 12 Page ID #:7




 1   be painted on the surface within each access aisle in white letters a minimum of 12 inches
 2   (305 mm) in height and located to be visible from the adjacent vehicular way. CBC §
 3   11B-502.3.3.
 4         23.    Here, Defendants failed to maintain the access aisle as the blue hatched lines
 5   were severely worn, damaged and faded. Moreover, Defendants failed to provide the
 6   “NO PARKING” marking on the surface of the access aisle.
 7         24.      The cross slope of ramp surfaces shall be no greater than 1:50. Ramp
 8   surfaces shall comply with 4.5. 1991 Standards § 4.8.6. Ramps and landings with drop-
 9   offs shall have curbs, walls, railings, or projecting surfaces that prevent people from
10   slipping off the ramp. Curbs shall be a minimum of 2 in (50 mm) high. 1991 Standards §
11   4.8.7. Outdoor ramps and their approaches shall be designed so that water will not
12   accumulate on walking surfaces. 1991 Standards § 4.8.8. Ground and floor surfaces
13   along accessible routes and in accessible rooms and spaces including floors, walks,
14   ramps, stairs, and curb ramps, shall be stable, firm, slip-resistant, and shall comply with
15   4.5. 1991 Standards § 4.5.1.
16         25.    Here, Defendants failed to provide a compliant ramp for the access aisle.
17         26.    Under the 1991 Standards, parking spaces and access aisles must be level
18   with surface slopes not exceeding 1:50 (2%) in all directions. 1991 Standards § 4.6.2.
19   Accessible parking spaces shall be at least 96 in (2440 mm) wide. Parking access aisles
20   shall be part of an accessible route to the building or facility entrance and shall comply
21   with 4.3. Two accessible parking spaces may share a common access aisle. Parked
22   vehicle overhangs shall not reduce the clear width of an accessible route. Parking spaces
23   and access aisles shall be level with surface slopes not exceeding 1:50 (2%) in all
24   directions. 1991 Standards § 4.6.3.
25         27.    Here, the access aisles are not level with the parking spaces. Under the 2010
26   Standards, access aisles shall be at the same level as the parking spaces they serve.
27   Changes in level are not permitted. 2010 Standards § 502.4. “Access aisles are required
28   to be nearly level in all directions to provide a surface for transfer to and from vehicles.”



                                            COMPLAINT - 7
     Case 2:21-cv-07549-SVW-ADS Document 1 Filed 09/21/21 Page 8 of 12 Page ID #:8




 1   2010 Standards § 502.4 Advisory. Id. No more than a 1:48 slope is permitted. 2010
 2   Standards § 502.4.
 3         28.      A public accommodation shall maintain in operable working condition those
 4   features of facilities and equipment that are required to be readily accessible to and usable
 5   by persons with disabilities by the Act or this part. 28 C.F.R. 35.211(a).
 6         29.      By failing to maintain the facility to be readily accessible and usable by
 7   Plaintiff, Defendants are in violation of Plaintiff’s rights under the ADA and its related
 8   regulations.
 9         30.      The Business has denied and continues to deny full and equal access to
10   Plaintiff and to other people with disabilities. Plaintiff has been and will continue to be
11   discriminated against due to the lack of accessible facilities, and therefore, seeks
12   injunctive relief to alter facilities to make such facilities readily accessible to and usable
13   by individuals with disabilities.
14                                 SECOND CAUSE OF ACTION
15                     VIOLATION OF THE UNRUH CIVIL RIGHTS ACT
16         31.      Plaintiff incorporates by reference each of the allegations in all prior
17   paragraphs in this complaint.
18         32.      California Civil Code § 51 states, “All persons within the jurisdiction of this
19   state are free and equal, and no matter what their sex, race, color, religion, ancestry,
20   national origin, disability, medical condition, genetic information, marital status, sexual
21   orientation, citizenship, primary language, or immigration status are entitled to the full
22   and equal accommodations, advantages, facilities, privileges, or services in all business
23   establishments of every kind whatsoever.”
24         33.      California Civil Code § 52 states, “Whoever denies, aids or incites a denial,
25   or make any discrimination or distinction contrary to Section 51, 515, or 51.6, is liable
26   for each and every offense for the actual damages, and any amount that may be
27   determined by a jury, or a court sitting without a jury, up to a maximum of three times the
28   amount of actual damage but in no case less than four thousand dollars ($4,000) and any



                                             COMPLAINT - 8
     Case 2:21-cv-07549-SVW-ADS Document 1 Filed 09/21/21 Page 9 of 12 Page ID #:9




 1   attorney’s fees that may be determined by the court in addition thereto, suffered by any
 2   person denied the rights provided in Section 51, 51.5, or 51.6.
 3         34.    California Civil Code § 51(f) specifies, “a violation of the right of any
 4   individual under federal Americans with Disabilities Act of 1990 (Public Law 101-336)
 5   shall also constitute a violation of this section.”
 6         35.    The actions and omissions of Defendants alleged herein constitute a denial
 7   of full and equal accommodation, advantages, facilities, privileges, or services by
 8   physically disabled persons within the meaning of California Civil Code §§ 51 and 52.
 9   Defendants have discriminated against Plaintiff in violation of California Civil Code §§
10   51 and 52.
11         36.    The violations of the Unruh Civil Rights Act caused Plaintiff to experience
12   difficulty, discomfort, or embarrassment. The Defendants are also liable for statutory
13   damages as specified in California Civil Code §55.56(a)-(c).
14                                  THIRD CAUSE OF ACTION
15                VIOLATION OF CALIFORNIA DISABLED PERSONS ACT
16         37.    Plaintiff incorporates by reference each of the allegations in all prior
17   paragraphs in this complaint.
18         38.    California Civil Code § 54.1(a) states, “Individuals with disabilities shall be
19   entitled to full and equal access, as other members of the general public, to
20   accommodations, advantages, facilities, medical facilities, including hospitals, clinics,
21   and physicians’ offices, and privileges of all common carriers, airplanes, motor vehicles,
22   railroad trains, motorbuses, streetcars, boats, or any other public conveyances or modes
23   of transportation (whether private, public, franchised, licensed, contracted, or otherwise
24   provided), telephone facilities, adoption agencies, private schools, hotels, loading places,
25   places of public accommodations, amusement, or resort, and other places in which the
26   general public is invited, subject only to the conditions and limitations established by
27   law, or state or federal regulation, and applicable alike to all persons.
28




                                             COMPLAINT - 9
     Case 2:21-cv-07549-SVW-ADS Document 1 Filed 09/21/21 Page 10 of 12 Page ID #:10




 1           39.    California Civil Code § 54.3(a) states, “Any person or persons, firm or
 2     corporation who denies or interferes with admittance to or enjoyment of public facilities
 3     as specified in Sections 54 and 54.1 or otherwise interferes with the rights of an
 4     individual with a disability under Sections 54, 54.1 and 54.2 is liable for each offense for
 5     the actual damages, and any amount as may be determined by a jury, or a court sitting
 6     without a jury, up to a maximum of three times the amount of actual damages but in no
 7     case less than one thousand dollars ($1,000) and any attorney’s fees that may be
 8     determined by the court in addition thereto, suffered by any person denied the rights
 9     provided in Section 54, 54.1, and 54.2.
10           40.    California Civil Code § 54(d) specifies, “a violation of the right of an
11     individual under Americans with Disabilities Act of 1990 (Public Law 101-336) also
12     constitute a violation of this section, and nothing in this section shall be construed to limit
13     the access of any person in violation of that act.
14           41.    The actions and omissions of Defendants alleged herein constitute a denial
15     of full and equal accommodation, advantages, and facilities by physically disabled
16     persons within the meaning of California Civil Code § 54. Defendants have
17     discriminated against Plaintiff in violation of California Civil Code § 54.
18           42.    The violations of the California Disabled Persons Act caused Plaintiff to
19     experience difficulty, discomfort, and embarrassment. The Defendants are also liable for
20     statutory damages as specified in California Civil Code §55.56(a)-(c).
21                                  FOURTH CAUSE OF ACTION
22                  CALIFORNIA HEALTH & SAFETY CODE § 19955, et seq.
23           43.    Plaintiff incorporates by reference each of the allegations in all prior
24     paragraphs in this complaint.
25           44.    Plaintiff and other similar physically disabled persons who require the use of
26     a wheelchair are unable to use public facilities on a “full and equal” basis unless each
27     such facility is in compliance with the provisions of California Health & Safety Code §
28




                                             COMPLAINT - 10
     Case 2:21-cv-07549-SVW-ADS Document 1 Filed 09/21/21 Page 11 of 12 Page ID #:11




 1     19955 et seq. Plaintiff is a member of the public whose rights are protected by the
 2     provisions of California Health & Safety Code § 19955 et seq.
 3            45.    The purpose of California Health & Safety Code § 1995 et seq. is to ensure
 4     that public accommodations or facilities constructed in this state with private funds
 5     adhere to the provisions of Chapter 7 (commencing with Section 4450) of Division 5 of
 6     Title 1 of the Government Code. The code relating to such public accommodations also
 7     require that “when sanitary facilities are made available for the public, clients, or
 8     employees in these stations, centers, or buildings, they shall be made available for
 9     persons with disabilities.
10            46.    Title II of the ADA holds as a “general rule” that no individual shall be
11     discriminated against on the basis of disability in the full and equal enjoyment of goods
12     (or use), services, facilities, privileges, and accommodations offered by any person who
13     owns, operates, or leases a place of public accommodation. 42 U.S.C. § 12182(a).
14     Further, each and every violation of the ADA also constitutes a separate and distinct
15     violation of California Civil Code §§ 54(c) and 54.1(d), thus independently justifying an
16     award of damages and injunctive relief pursuant to California law, including but not
17     limited to Civil Code § 54.3 and Business and Professions Code § 17200, et seq.
18                                     FIFTH CAUSE OF ACTION
19                                           NEGLIGENCE
20            47.    Plaintiff incorporates by reference each of the allegations in all prior
21     paragraphs in this complaint.
22            48.    Defendants have a general duty and a duty under the ADA, Unruh Civil
23     Rights Act and California Disabled Persons Act to provide safe and accessible facilities
24     to the Plaintiff.
25            49.    Defendants breached their duty of care by violating the provisions of ADA,
26     Unruh Civil Rights Act and California Disabled Persons Act.
27            50.    As a direct and proximate result of Defendants’ negligent conduct, Plaintiff
28     has suffered damages.



                                              COMPLAINT - 11
     Case 2:21-cv-07549-SVW-ADS Document 1 Filed 09/21/21 Page 12 of 12 Page ID #:12




 1                                      PRAYER FOR RELIEF
 2           WHEREFORE, Plaintiff respectfully prays for relief and judgment against
 3     Defendants as follows:
 4           1.     For preliminary and permanent injunction directing Defendants to comply
 5     with the Americans with Disability Act and the Unruh Civil Rights Act;
 6           2.     Award of all appropriate damages, including but not limited to statutory
 7     damages, general damages and treble damages in amounts, according to proof;
 8           3.     Award of all reasonable restitution for Defendants’ unfair competition
 9     practices;
10           4.     Reasonable attorney’s fees, litigation expenses, and costs of suit in this
11     action;
12           5.     Prejudgment interest pursuant to California Civil Code § 3291; and
13           6.     Such other and further relief as the Court deems just and proper.
14                                DEMAND FOR TRIAL BY JURY
15           Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff hereby
16     demands a trial by jury on all issues so triable.
17
18     Dated: September 21, 2021                      SO. CAL. EQUAL ACCESS GROUP
19
20
21                                             By:    _/s/ Jason J. Kim_____________
                                                      Jason J. Kim, Esq.
22                                                    Attorneys for Plaintiff
23
24
25
26
27
28




                                             COMPLAINT - 12
